DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 is objected to because of the following informalities:  the claim recites “the positions of detecting the near field seismic signals separated from each other”.  This does not make grammatical sense.  This should read “the positions of the sensors where the near field seismic signals are detected are separated from each other”.    Appropriate correction is required.
Claim 38 is objected to because of the following informalities:  the claim recites “the positions of detecting the near field seismic signals”.  This does not make grammatical sense.  This should read “the positions where the near field seismic signals are detected”.    Appropriate correction is required.
Claim 48 is objected to because of the following informalities:  the claim recites “the positions of detecting the near field seismic signals separated from each other”.  This does not make grammatical sense.  This should read “the positions of the sensors where the near field seismic signals are detected are separated from each other”.    Appropriate correction is required.
Claim 49 is objected to because of the following informalities:  the claim recites “the positions of detecting the near field seismic signals”.  This does not make .    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 33 is rejected as not complying with 35 U.S.C. 112(d) for the following reason: the claim does not properly specify a previously set forth claim.
Claim 34 depends from claim 33 and is therefore rejected for the reasons provided above.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Payen (2016/0231445) in view of Gratacos (2014/0249757).
With respect to claim 28, Payen teaches entering into a computer ([0034], lines 2, 4; [0037], lines 3, 5, 7) detected near field seismic signals ([0034], lines 2-4; [0037], lines 2-8) corresponding to actuation of each one of a plurality of seismic energy sources in an array of seismic energy sources ([0026], lines 7-9), the near field seismic signals detected at two spaced apart locations in the near field of each seismic energy source ([0026], lines 12-13; Fig 1: 170a-d), the at least two spaced apart locations being arranged such that a direction of propagation of the detected near field seismic signals is determinable from the detected near field signals ([0027], lines 4-13; Fig 1: 170a-d); in the computer, determining a notional source signature for each seismic energy source ([0041], 1-2; [0055], lines 8-9) and a notional ghost ([0055], lines 13-15) for each seismic energy source using the detected near field seismic signals; in the computer, determining a far field signature for each of the plurality of seismic energy sources using the determined notional source signature and notional ghost source signature of each 
Gratacos teaches using the far field signature for each of the plurality of seismic energy sources to correct distortion in detected reflected seismic signals ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the distortion correction of Gratacos since such a modification would have improved the seismic data by minimizing interference or obtain zero-phase wavelets.  
With respect to claim 37, Payen teaches the near field seismic signals are detected at at least twice as many positions as a number of seismic energy sources in the array (Fig 1: 170a-d), the positions of detecting the near field seismic signals separated from each other by a distance selected such that different seismic signals are detected at each of the positions whereby a direction of propagation of the detected near field seismic signals is determinable from the detected near field signals ([0027], lines 4-13).
With respect to claim 38, Payen teaches the positions of detecting the near field seismic signals comprise at least two vertically spaced apart positions with reference to each source in the array ([0027], lines 4-13; Fig 1: 170a-d).
With respect to claim 40, Payen teaches the invention as discussed above.  However, it does not teach correcting distortion comprises signature deconvolution.
Gratacos teaches correcting distortion comprises signature deconvolution ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the .  

Claims 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Payen in view of Gratacos, and further in view of Campman (WO 2017/186648 A1).
With respect to claim 29, Payen teaches the invention as discussed above.  However, it does not teach the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals.
Campman teaches the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals (pg 11 (of 31), lines 5-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the component separation of Campman since such a modification would have given a representation of the near field signal free from sea-surface reflection effects.  
With respect to claim 30, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field sensors corresponding to a position in a vertical plane of each seismic energy source in the array.
Campman teaches upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field 
With respect to claim 31, Payen teaches the near field sensors comprise hydrophones ([0031], lines 1-3).
With respect to claim 32, Payen teaches the invention as discussed above.  However, it does not teach the near field sensors comprise particle motion detectors.
Campman teaches the near field sensors comprise particle motion detectors (pg 9, lines 17, 20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the particle motion detectors of Campman since such a modification would have allowed for easier separation of the directional components.  
With respect to claim 33, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used 
With respect to claim 34, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for accurate computation of the wavefield components at a point without having to interpolate the individual signals.  
With respect to claim 35, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used equipment that is well-known in the art and would have allowed for easier separation of the directional components.  
With respect to claim 36, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for accurate computation of the wavefield components at a point without having to interpolate the individual signals.

Claims 41, 48-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Payen in view of Gratacos and Kostov (GB 2468912 A).
With respect to claim 41, Payen teaches entering into a computer ([0034], lines 2, 4; [0037], lines 3, 5, 7) detected near field seismic signals ([0034], lines 2-4; [0037], lines 2-8) corresponding to actuation of each one of a plurality of seismic energy sources in an array of seismic energy sources ([0026], lines 7-9), the near field seismic signals detected at two spaced apart locations in the near field of each seismic energy source ([0026], lines 12-13; Fig 1: 170a-d), the at least two spaced apart locations being arranged such that a direction of propagation of the detected near field seismic signals is determinable from the detected near field signals ([0027], lines 4-13; Fig 1: 170a-d); in the computer, determining a notional source signature for each seismic energy source ([0041], 1-2; [0055], lines 8-9) and a notional ghost ([0055], lines 13-15) for each seismic energy source using the detected near field seismic signals; in the computer, 
Kostov teaches at selected times actuating each of a plurality of seismic energy sources in a seismic energy source array in a body of water pg 22, lines 27-28); detecting near field seismic energy from each individual seismic energy source (pg 22, lines 30-31); and detecting far field seismic energy from the source array at a plurality of spaced apart locations in the body of water (pg 22, lines 33-34).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the actuation and reception of the seismic signals taught by Kostov since such a modification would have provided accurate real-world data for use with the method.  
Gratacos teaches using the far field signature for each of the plurality of seismic energy sources to correct distortion in detected reflected seismic signals ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the distortion correction of Gratacos since such a 
With respect to claim 48, Payen teaches the near field seismic signals are detected at at least twice as many positions as a number of seismic energy sources in the array (Fig 1: 170a-d), the positions of detecting the near field seismic signals separated from each other by a distance selected such that different seismic signals are detected at each of the positions whereby a direction of propagation of the detected near field seismic signals is determinable from the detected near field signals ([0027], lines 4-13).
With respect to claim 49, Payen teaches the positions of detecting the near field seismic signals comprise at least two vertically spaced apart positions with reference to each source in the array ([0027], lines 4-13; Fig 1: 170a-d).
With respect to claim 51, Payen teaches the invention as discussed above.  However, it does not teach correcting distortion comprises signature deconvolution.
Gratacos teaches correcting distortion comprises signature deconvolution ([0009]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the signal deconvolution of Gratacos since such a modification would have improved the seismic data by minimizing interference or obtain zero-phase wavelets.  

Claims 42-49 are rejected under 35 U.S.C. 103 as being unpatentable over Payen in view of Gratacos and Kostov, and further in view of Campman.
With respect to claim 42, Payen teaches the invention as discussed above.  However, it does not teach the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals.
Campman teaches the determining the notional source signature and notional ghost comprises inverting to obtain upgoing and downgoing components of the detected near field seismic signals (pg 11 (of 31), lines 5-11).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the component separation of Campman since such a modification would have given a representation of the near field signal free from sea-surface reflection effects.  
With respect to claim 43, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field sensors corresponding to a position in a vertical plane of each seismic energy source in the array.
Campman teaches upgoing and downgoing components of the detected near field seismic signals are detected using at least two vertically spaced apart near field sensors corresponding to a position in a vertical plane of each seismic energy source in the array (pg 8, lines 16-18).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the component detection of Campman since such a modification would have allowed for the accurate computation of the different components.  
With respect to claim 44, Payen teaches the near field sensors comprise hydrophones ([0031], lines 1-3).
With respect to claim 45, Payen teaches the invention as discussed above.  However, it does not teach the near field sensors comprise particle motion detectors.
Campman teaches the near field sensors comprise particle motion detectors (pg 9, lines 17, 20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the particle motion detectors of Campman since such a modification would have allowed for easier separation of the directional components.  
With respect to claim 46, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used equipment that is well-known in the art and would have allowed for easier separation of the directional components.  
With respect to claim 47, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for accurate computation of the wavefield components at a point without having to interpolate the individual signals.  
With respect to claim 48, Payen teaches the invention as discussed above.  However, it does not teach upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector.
Campman teaches upgoing and downgoing components of the near field seismic signals are detected using a hydrophone and a particle motion detector (pg 9, lines 16-20).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the hydrophone and particle motion detector combination of Campman since such a modification would have used equipment that is well-known in the art and would have allowed for easier separation of the directional components.  
With respect to claim 49, Payen teaches the invention as discussed above.  However, it does not teach the hydrophone and the particle motion detector are substantially collocated.
Campman teaches the hydrophone and the particle motion detector are substantially collocated (pg 9, lines 21-22, 27-28).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Payen with the collocated sensors of Campman since such a modification would have allowed for .

Allowable Subject Matter
Claims 39 and 50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/Primary Examiner, Art Unit 3645